 



Exhibit 10.11(j)
Schedule of Directors and Executive Officers with
Indemnification Agreements

      Title   Name Chairman, President and Chief Executive
Officer   Stephen D. Newlin       Senior Vice President and General Manager,
Distribution   Michael L. Rademacher       Senior Vice President , Chief Legal
Officer and
Secretary   Wendy C. Shiba       Senior Vice President and Chief Information and
Human Resources Officer   Kenneth M. Smith       Senior Vice President and
Chief Financial Officer   W. David Wilson       Senior Vice President,
Commercial
Development   Michael E. Kahler       Senior Vice President and General Manager,
Vinyl Compounds   Robert M. Rosenau       Senior Vice President and General
Manager, Colors and
Engineered Materials, Europe and Asia   Bernard P. Baert       Vice President
and General Manager,
Producer Services   Patrick F. Burke       Vice President and General Manager,
Specialty Resins   Francois Cote       Vice President and General Manager, North
America Engineered Materials   Craig M. Nikrant       Vice President and General
Manager, North
Amenica Color and Additive Masterbatches   John V. Van Hulle       Vice
President, Research and Innovation   Cecil Chappelow       Vice President and
Chief Investor and
Communications Officer   Dennis A. Cocco       Treasurer   John L. Rastetter    
  Director   J.D. Campbell       Director   Carol A. Cartwright       Director  
Gale Duff-Bloom       Director   Wayne R. Embry       Director   Richard H.
Fearon       Director   Robert A. Garda       Director   Gordon D. Harnett      
Director   Farah M. Walters

 